           Case 9:19-cv-00067-DLC Document 74 Filed 11/14/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

EUGENE DESHANE MITCHELL,
SHAYLEEN MEUCHELL, on their                    Case No. 9:19-cv-00067-DLC
own behalf and as next friend of B.M.,

                      Plaintiffs,              PARTIES’ STATEMENT OF
                                               STIPULATED FACTS
       v.

FIRST CALL BAIL AND SURETY,
INC.; ALLEGHENY CASUALTY
COMPANY; INTERNATIONAL
FIDELITY INSURANCE COMPANY;
THE MONTANA CIVIL
ASSISTANCE GROUP; MICHAEL
RATZBURG; VAN NESS BAKER;
and JASON HAACK,

                      Defendants.

      1.       In January 2017, Eugene Mitchell was incarcerated.

      2.       In January 2017, Mr. Mitchell and Shayleen Meuchell signed a Bail

Bond Agreement (Agreement) with Defendant First Call Bail & Surety, Inc.

      3.       Ms. Meuchell was an indemnitor on the Agreement.

      4.       Exhibit A to the Complaint contains a correct copy of the Agreement.

      5.       First Call Bail and Surety is a Montana corporation with its principal

place of business at 400 W. Broadway, Suite 101-412, Missoula, MT 59802.

      6.       Michael Ratzburg is the owner of First Call.
               Case 9:19-cv-00067-DLC Document 74 Filed 11/14/19 Page 2 of 4



          7.       Mr. Ratzburg resides in Missoula County, Montana.

          8.       International Fidelity Insurance Company is a New Jersey corporation

 with its principal place of business in New Jersey.

          9.       Allegheny Casualty Company is a New Jersey corporation with its

 principal place of business in New Jersey.

          10.      AIA Holdings is a Delaware corporation with its principal place of

 business in California.

          11.      This Court may exercise supplemental jurisdiction, in its discretion,

 under 28 U.S.C. § 1367.

          12.      Venue is proper in this Court.

          13.      In Montana, commercial bail practices are regulated through insurance

 codes.

 Dated: November 14, 2019.              Respectfully submitted

TERRELL MARSHALL                                    CROWLEY FLECK PLLP
 LAW GROUP, PLLC

By: /s/ Toby J. Marshall, Pro Hac Vice              By: /s/ Matthew A. Baldassin
  Toby J. Marshall (lead counsel), PHV                Matthew A. Baldassin
  Blythe H. Chandler, Pro Hac Vice                    Jeffrey R. Kuchel
  936 North 34th Street, Suite 300                    P.O. Box 7099
  Seattle, Washington, 98103                          Missoula, Montana 59807-7099
  Telephone: (206) 816-6603                           Telephone: (406) 523-3600
  Email: tmarshall@terrellmarshall.com                Facsimile: (406) 523-3636
  Email: bchandler@terrellmarshall.com                Email: mbaldassin@crowleyfleck.com
                                                      Email: jkuchel@crowleyfleck.com
          Case 9:19-cv-00067-DLC Document 74 Filed 11/14/19 Page 3 of 4



AMERICAN CIVIL LIBERTIES                  Attorneys for Defendants Allegheny Casualty
 UNION OF MONTANA                         Company, International Fidelity Insurance
                                          Company, First Call Bail and Surety, Inc.,
By: /s/ Alex Rate                         and Michael Ratzburg
  Alex Rate
  P.O. Box 1968
  Missoula, Montana 59806
  Telephone: (406) 204-0287
  Email: ratea@aclumontana.org

   Andrea Rose Woods, Pro Hac Vice
   AMERICAN CIVIL LIBERTIES
     UNION FOUNDATION
   Criminal Law Reform Project
   125 Broad Street, 18th Floor
   New York, New York 10004
   Telephone: (212) 549-2528
   Email: awoods@aclu.org

   Bryan Charles Tipp
   Sarah M. Lockwood
   TIPP COBURN & ASSOCIATES, PC
   2200 Brooks Street
   P.O. Box 3778
   Missoula, Montana 59806-3778
   Telephone: (406) 549-5186
   Email: bryan@tcsattorneys.com
   Email: sarah@tcsattorneys.com
   Email: nicole@tcsattorneys.com

Attorneys for Plaintiffs
        Case 9:19-cv-00067-DLC Document 74 Filed 11/14/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I, Toby J. Marshall, hereby certify that on November 14, 2019, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

             Matthew A. Baldassin
             Jeffrey R. Kuchel
             CROWLEY FLECK PLLP
             P.O. Box 7099
             Missoula, Montana 59807-7099
             Telephone: (406) 523-3600
             Facsimile: (406) 523-3636
             Email: mbaldassin@crowleyfleck.com
             Email: jkuchel@crowleyfleck.com

             Attorneys for Defendants Allegheny Casualty Company,
             International Fidelity Insurance Company, First Call Bail and
             Surety, Inc., and Michael Ratzburg

             No appearances have been entered in this case on behalf of
             Defendants Baker, Haack, or MCAG.


Dated: November 14, 2019.              TERRELL MARSHALL LAW
                                        GROUP PLLC

                                       By: /s/ Toby J. Marshall, Pro hac Vice
                                         Toby J. Marshall, Admitted Pro Hac Vice
                                         936 North 34th Street, Suite 300
                                         Seattle, Washington, 98103
                                         Telephone: (206) 816-6603
                                         Email: tmarshall@terrellmarshall.com

                                       Attorneys for Plaintiffs
